Citation Nr: 0614039	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to service-connected 
bilateral patellofemoral syndrome.

2.  Entitlement to an increased evaluation for service-
connected right patellofemoral syndrome, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected left patellofemoral syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty for training in the Army 
Reserves, including from June 23, 1988 to October 19, 1988.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in March 2005 to the Department of Veterans' Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma for 
additional development.  


FINDINGS OF FACT

1.  The veteran does not have a low back disability that is 
related to military service.

2.  The veteran does not have a low back disability that is 
related to her service-connected bilateral patellofemoral 
syndrome (knee) disability.

3.  Range of motion of each leg was from zero to 90 degrees 
with pain on VA examination in August 2005.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active military duty, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2005).  

2.  Low back disability was not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected right knee disability have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5260 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, the RO 
sent the veteran a letter in May 2004 in which she was 
informed of the requirements needed to establish entitlement 
to service connection and increased rating.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information she was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2004 letter stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The provisions of 38 C.F.R. 
§ 3.159(b)(1) were provided to the veteran in the May 2003 
statement of the case.  It is clear from these documents that 
the RO was asking for any records related to the veteran's 
claims.  The duty to notify the veteran of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if her 
service connection claim was granted or that a particular 
effective date would be assigned if either of her increased 
rating claims was granted.  However, since the veteran's 
claim for service connection for low back disability and her 
claims for increased ratings for her service-connected knees 
are being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant VA 
examination was conducted in August 2005.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to her VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection Claim

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2005).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d) (2005).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(22) & (24), 
106, 1131 (West 2002).  For a veteran who served 90 days or 
more during a war period or after December 31, 1946 and who 
has arthritis, service connection may be granted if such 
disease was manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that she has low back disability that 
either began in service or is secondary to service-connected 
knee disability.  Service connection was granted for 
bilateral patellofemoral syndrome in an October 1999 rating 
decision.

A review of the claims file reveals that there were no 
findings of low back disability in her service medical 
records for 1988.  The initial notation of a problem with low 
back disability was in June 1991, when she complained of low 
back pain and fatigue after lifting heavy boxes for several 
days; no obvious abnormality was found on examination.  
Treatment records dated in April 1996 reveal complaints of 
pain in the left hip, left leg, and lower back; no low back 
disability was diagnosed.  She next complained of back pain 
in June 2001, which she noted began with the birth of her 
child two months earlier; examination did not reveal any low 
back abnormality.  The first diagnosis of a low back 
disability other than pain was of a pars defect on the right 
at L5 on x-rays in March 2003, which is several years after 
her active duty for training.  Consequently, there is no 
evidence of a chronic low back disability during active duty 
for training or of low back arthritis within a year 
thereafter.

According to a September 2003 statement from Dr. B.N., a VA 
physician, after review of the medical records, it was 
"likely as not" that the veteran's current lower lumbar 
spasms with degenerative joint disease were secondary to her 
service-connected bilateral knee disability.  However, Dr. N 
provided no rationale or clinical findings that supported 
this opinion. 

According to a March 2005 statement from Dr. I.R., another VA 
physician who had reviewed the medical records, the veteran 
complained of chronic lower back pain while on active duty in 
April 1996 and had severe trauma to both knees during basic 
training in August 1988.  Dr. R. concluded that it was as 
'likely as not' that the veteran's current low back 
disability was "service connected."  While Dr. R. 
considered the veteran's complaints of low back disability in 
April 1996, no low back disability was diagnosed at that 
time.  Dr. R. concluded that the veteran's current low back 
disability was "service connected" without explaining what 
Dr. R meant by that term.  

A medical evaluation of the veteran for VA purposes was 
conducted by A.Q., M.D., in March 2002.  Dr. Q. examined the 
veteran's knees and low back, which included x-rays, and 
concluded that there was no pathology on physical examination 
or diagnostic tests that was consistent with the veteran's 
back symptoms.  Consequently, Dr. Q. said that he could not 
determine whether it was as "likely or not" that the 
veteran's low back disability was due to her bilateral 
patellofemoral syndrome because he was not able to make a 
diagnosis pertaining to her back disability.  

After review of the claims file and examination of the 
veteran in November 2003, VA examiner R.F., A.R.N.P., 
concluded that the veteran's narrowing of L5-S1 of the lumbar 
spine with pars defect at L5 on the right was not caused by 
her service-connected bilateral knee disability.  As a result 
of the Board remand, a VA examination was conducted by N.B., 
M.D., in August 2005.  After review of the claims file and 
examination of the veteran, Dr. B. concluded that there was 
no medical evidence of a nexus between the veteran's back 
disability and her military service, or that her back 
disorder was caused by or aggravated by her service-connected 
bilateral knee disability.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

The service medical records are entirely negative for a 
diagnosis of a back disorder.  In relationship to the 
entirety of the medical evidence of record, the Board finds 
that the opinions of Dr. N. and Dr. R. are of less weight and 
probity based on the lack of rationale or clinical findings 
upon which the opinions were based, and in the case of Dr. 
R., due to the conclusion that the low back disorder was 
"service connected" without explanation of what that term 
means to Dr. R.  The Board finds that the opinions of R.F. 
and Dr. B. are based on the findings of extensive physical 
examinations, including x-rays, that are included along with 
their opinions, as well as a rationale for their opinions.  
See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board has also considered the veteran's written 
contentions.  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative opinion on a medical matter, such as 
whether she has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for low back disability, to 
include on a secondary basis, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Rating Claims

Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, which is 
the situation with respect to the veteran's cervical spine 
disability, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Each service-connected knee disability is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  In the selection of diagnostic 
codes assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2005).  The 
hyphenated diagnostic code in this case indicates that 
arthritis under Diagnostic Code 5010, is the service-
connected disorder, and limitation of flexion of the leg, 
under Diagnostic Code 5260, is a residual condition.  

According to the Schedule, traumatic arthritis is evaluated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).


Analysis

As noted above, a separate 10 percent evaluation is currently 
assigned for each service-connected knee disability under 
Diagnostic Codes 5010-5260.  The veteran complained on VA 
examination in August 2005, which is the most recent knee 
evaluation on file, of knee pain, swelling, stiffness, 
locking, fatigability, and lack of endurance.

When examined by Dr. Q. in March 2003, bilateral motion of 
the knees was from zero to 90 degrees with pain.  Range of 
motion of the right leg was from zero to 110 degrees with 
pain at the extreme on VA examination in November 2003 and 
was from zero to 90 degrees with pain on VA examination in 
August 2005.  Range of motion of the left leg was from zero 
to 120 degrees with pain at the extreme on VA examination in 
November 2003 and was from zero to 90 degrees with pain on VA 
examination in August 2005.  It was noted on knee examination 
in August 2005 that there was no swelling, deformity, 
instability, weakness, edema, effusion, redness, heat, 
abnormal movement, or ankylosis.  X-rays of the knees showed 
mild degenerative changes.  The examiner's impression in 
August 2005 was patellofemoral syndrome of the knees with 
limitation in function because of pain, moderate to severe 
per veteran's history.

Under Diagnostic Code 5260, a 10 percent rating is assigned 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  However, flexion of the knees has been to at least 
90 degrees on recent examinations.  Accordingly, a rating in 
excess of 10 percent under Diagnostic Code 5260 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, because there was full extension of both legs on 
all examinations noted above, an evaluation in excess of 10 
percent is also not warranted for either knee disability 
under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (a 20 percent rating is warranted if extension is 
limited to 15 degrees); see also 38 C.F.R. § 4.71, Plate II 
(2005) (showing normal flexion and extension as between 0 
degrees and 140 degrees).  

Accordingly, a rating in excess of 10 percent for either 
service-connected knee disorder is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; 
see also VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004) (rating 
limitation of flexion and extension of the leg separately 
under Diagnostic Codes 5260 and 5261). 

The medical evidence on file does not show ankylosis of the 
knee, dislocated semilunar cartilage of the knee, or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted for knee disability under another 
diagnostic code for disability of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262 (2005).  
Additionally, because the veteran does not have instability 
of the knee, a separate evaluation is not warranted for both 
arthritis and instability of the knee.  See VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997) (a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability); VAOPGCPREC 
9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When examined in August 2005, the veteran 
complained of pain and fatigability.  Nevertheless, the range 
of motion of either knee was from 0 degrees to 90 degrees, 
despite the veteran's complaints of pain.  The examiner noted 
that the veteran's pain was out of proportion to the 
diagnosis.  Although the above noted range of motion findings 
do not meet the criteria for a compensable evaluation under 
Diagnostic Codes 5260 or 5261, the veteran's current 10 
percent evaluation for each knee covers functional limitation 
based on pain with motion.  However, as there was no 
swelling, deformity, weakness, edema, effusion, redness, 
heat, or abnormal movement of either knee on examination in 
August 2005, a rating in excess of the currently assigned 10 
percent disability rating is not warranted for either knee.  

Ordinarily, the Schedule applies unless there are exceptional 
or unusual factors, which would render application of the 
Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 10 percent is provided in the rating schedule for 
certain manifestations of the service-connected bilateral 
knee disorder, but the medical evidence reflects that those 
manifestations are not present in this case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The current medical evidence, especially 
the August 2005 examination report, does not show that either 
service-connected disability "markedly" interferes with 
employment, despite the veteran's contentions.  The evidence 
also does not show that the veteran has been frequently 
hospitalized due to her service-connected disabilities.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.  

As the evidence is not in relative equipoise, the doctrine of 
reasonable doubt is not for application with respect to the 
issues of entitlement to increased ratings for the veteran's 
service-connected right and left knee patellofemoral 
syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for low back disability is 
denied.  

Entitlement to an increased evaluation for service-connected 
right knee patellofemoral syndrome is denied.  

Entitlement to an increased evaluation for service-connected 
left knee patellofemoral syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


